Citation Nr: 0736956	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  98-16 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture of the body of C5, currently rated 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

The veteran originally appealed a decision of the Department 
of Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.

In an April 2000 decision, the Board of Veterans' Appeals 
(Board) granted an increased rating for the residuals of a 
compression fracture of the body of C5 from 20 to 30 percent, 
but denied a rating in excess of 30 percent for this 
disability. 

The appellant appealed the Board's April 2000 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order of February 2001, the Court vacated the 
Board's decision and remanded the matter.

In September 2001, the Board remanded the appellant's claim 
to the RO for additional development consistent with the 
Court's Order.  In a September 2003 decision, the Board 
denied the appellant's claim for a rating in excess of 30 
percent.

The veteran appealed the Board's September 2003 decision to 
the Court.  In an Order of October 2004, the Court vacated 
the Board's decision and remanded the matter.  

The case was again remanded by the Board in February 2005 and 
has been returned to the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, this case has to undergo further development.  
At the time of the original grant of service connection a 10 
percent rating was assigned for the residuals of a healed 
compression fracture of the body of the C-5 vertebra.  There 
was reported to be no limitation of motion.  Later a 20 
percent rating was assigned following a finding of some 
limitation of motion.  As noted, the 30 percent rating was 
assigned pursuant to the information in the Introduction 
section.  At the time of that Board decision, and for some 
time thereafter, it was noted that there were essentially no 
neurological symptoms.

Review of the current record reveals a seemingly changed 
situation, but it is not clear if all complaints and reported 
findings are objectively confirmed, and it is not clear that 
all current findings are part of the service connected 
disorder.  Further examination and opinion is needed.  It is 
also noted that a recent neurological examination was 
conducted by a physician's assistant and it is not indicated 
whether the reported numbness and tingling was related to the 
service connected disorder, or it was objectively confirmed.  
There is a private MRI report on file from December 2006 
which showed desiccation of the disc spaces of most of the 
cervical spine.  Again, this is not referenced on the VA 
examinations, and it is unclear whether these findings and/or 
the reported foraminal stenosis of the cervical spine is 
related to the service connected disorder.

Finally, on a recent examination it was noted that an EMG 
would be indicated if the symptoms persisted.  This might 
also prove to assist in determining what neurological 
findings can be objectively confirmed, and which are related 
to the service connected disorder.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for 
orthopedic and neurological examinations 
to be conducted by appropriate physicians.  
The claims files must be available to 
examiners for review prior to the entry of 
the opinions requested below.  All 
indicated tests should be accomplished and 
all clinical findings reported in detail.  
After reviewing the claims files and 
examining the veteran, the physician(s) 
are requested to enter opinions as to the 
following:

(a)  What is the complete diagnosis of all 
pathology of the cervical spine?  Please 
note prior diagnoses of desiccation of 
disc spaces and foraminal narrowing, along 
with arthritis and other bony growth.

(b)  Is it more likely than not (greater 
than 50 percent probability) that all 
pathology found is related to or part and 
parcel of the service connected cervical 
spinal disorder?

(c)  If so, are there objective, separate 
and distinct neurological disorders or 
findings that can be confirmed and what 
are the neurological symptoms and nerves 
involved?

(d)  If not, is it possible to separate 
the findings from service and non-service 
connected disorders?

(e)  If symptoms of service connected and 
non-service connected disorders can be 
separated, what are the pertinent findings 
of the service connected disorder?  
Discussion should include both 
neurological and orthopedic findings in 
this opinion as to this question.

Following the foregoing, the RO/AMC should readjudicate the 
instant issue.  Appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



